internal_revenue_service national_office technical_advice_memorandum date cc dom fi p b2 index uil no case mis no tam-121763-98 number release date taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend corporation x corporation y corporation z issue whether gains recognized when grandfathered market_discount bonds are called for redemption are gains recognized on redemption at maturity within the meaning of sec_1011 of the tax_reform_act_of_1986 tra ‘86 p l vol c b conclusion gains recognized when grandfathered market_discount bonds are called for redemption are not gains recognized on redemption at maturity within the meaning of sec_1011 of tra ‘86 facts taxpayer files its return as a life_insurance_company as defined in sec_816 of the internal_revenue_code subject_to the tax imposed by sec_801 prior to date taxpayer purchased at a market_discount certain bonds issued tam-121763-98 prior to date the market_discount bonds the market_discount bonds were acquired by taxpayer to meet its future benefit obligations each market_discount_bond could be repurchased by its issuer before the stated due_date corporation x bonds for example were due_date but could be redeemed by x as a whole at any time or in part from time to time prior to the maturity thereof by payment of the principal amounts plus a premium similarly corporation y bonds due on date could be redeemed at the option of y as a whole or from time to time in part on any date prior to maturity and corporation z bonds due on date could be redeemed at the option of z as a whole or from time to time in part on any date prior to maturity during the taxable years involved the market_discount bonds were called for redemption by their respective issuers law and analysis the deficit_reduction_act_of_1984 the 1984_act p l vol c b generally required the market_discount accrued on disposition of a bond to be treated as ordinary_income rather than as capital_gain sec_1276 of the code bonds issued before date however were grandfathered income attributable to market_discount on these bonds would still qualify for capital_gain treatment prior to the tra ’86 corporations could take advantage of an alternative_tax rate for net capital_gains specifically if it produced a lower tax net capital_gains were subject_to a percent rate rather than the regular graduated corporate rates subtitle b of title iii of tra ‘86 effectively removed this advantage by setting the alternative_tax rate at the highest corporate rate percent sec_1011 of tra ‘86 provides a special transition rule which restored the percent alternative rate with respect to gain attributable to market_discount on previously grandfathered bonds the statute provides that notwithstanding the amendments made by subtitle b of title iii of tra ‘86 any gain recognized by a qualified_life_insurance_company on the redemption at maturity of any bond which was issued before date and acquired by such company on or before date shall be subject_to tax at the rate of percent sec_1011 of tra ‘86 explains that a qualified_life_insurance_company is one of specifically named companies there is no legislative_history explaining either sec_1011 or sec_1011 section of the technical_and_miscellaneous_revenue_act_of_1988 tamra p l c b modifies the special transition rule by explicitly limiting it to market_discount bonds as defined in sec_1278 of the tam-121763-98 code changing the maximum_tax rate applicable to gains from percent to percent and extending it to all life_insurance_companies as modified the special transition rule sec_1011 of tra’ states that notwithstanding the amendments made by subtitle b of title iii of tra ‘86 any gain recognized by a qualified_life_insurance_company on the redemption at maturity of any market_discount_bond as defined in sec_1278 of the internal_revenue_code_of_1986 which was issued before date and acquired by such company on or before date shall be subject_to tax at the rate of percent the preceding sentence shall apply only if the tax determined under the preceding sentence is less than the tax which would otherwise be imposed in explaining the modified transition rule h_rep_no 100th cong 2d sess and s rep no 100th cong 2d se sec_119 make the following statement regarding then present law under the tra ‘86 a special rule is provided for gain with respect to certain bonds of certain specified life_insurance_companies pursuant to this rule gain representing market_discount recognized by such companies on the redemption at maturity of any bond which was issued before date and acquired by the company on or before date is subject_to tax at the rate of percent market_discount recognized by such companies on any other_disposition of such bonds is subject_to tax at regular rates resolving the issue presented turns on the meaning of the phrase redemption at maturity as used in the transition rule taxpayer maintains that an issuer’s repurchase of a market_discount_bond before the stated due_date is a redemption at maturity entitling the taxpayer to apply the special percent tax_rate to the resulting net gains according to taxpayer the meaning of the word maturity under commercial law includes an issuer’s call the phrase redemption at maturity therefore must also include a call taxpayer’s arguments are unpersuasive because the phrase redemption at maturity has a commonly understood meaning in commercial law as redemption at the stated maturity_date of a debt_instrument hence since there is no ambiguity in the words chosen by congress in the transition rule parsing the phrase redemption at maturity to glean a different meaning from its component parts is unwarranted see norfolk southern corporation and affiliated companies v commissioner 104_tc_13 pincite the meaning of words in a statute ordinarily is derived from their context therefore in interpreting the meaning of a provision we do not focus on one word as petitioners have done for to do so runs the risk of distorting the statute’s true meaning tam-121763-98 financial dictionaries when defining the word redemption routinely use words such as at maturity and upon maturity to refer to repurchase of an instrument at the stated due_date and words such as before maturity and prior to maturity to refer to repurchase before the stated due_date for example barron’s dictionary of finance and investment term sec_358 3rd ed defines redemption as repayment of a debt or preferred_stock issue at or before maturity at par or at a premium price the dictionary of banking defines redemption as the liquidation of an indebtedness on or before maturity such as the retirement of a bond issue prior to its maturity_date and the bank administration institute’s dictionary of banking defines redemption as liquidation of an indebtedness whether at or prior to maturity such as the retirement of a bond issue before its maturity_date similarly the encyclopedia of banking finance 10th ed defines redemption as t he act of redeeming a debt payment of a debt retirement of an issue of bonds or notes the cancellation of a debt whether on a date prior to maturity or upon the date of obligatory maturity and wall street words the basics and beyond explains that r edemption can be made before or at maturity depending upon call privileges accordingly when congress used the phrase redemption at maturity in the relief provision the clear meaning of the phrase was redemption at the stated maturity_date moreover the courts have used the phrases redemption at maturity and redemption before maturity to distinguish between bonds repaid at their stated due_date and bonds repaid earlier cf for example 306_us_436 c b aff’g 95_f2d_794 9th cir the supreme court described bonds repaid before the stated due_date as redeemed before maturity 44_tc_245 bond redeemed before due and payable date referred to as redemption by the issuers prior to maturity 40_tc_191 redemption of bond at stated due_date referred to as redemption at maturity 40_bta_60 pincite whether predecessor of sec_1271 applied to purchase by issuer in bankruptcy because the word ‘retirement’ was intended to mean redemption at maturity or at some earlier time in accordance with the terms of the debentures 959_f2d_606 6th cir bond brokers must disclose the interest rate maturity_date and if the securities are subject_to redemption prior to maturity callable 375_f2d_1016 ct_cl municipal_bond law provided for their redemption prior to maturity upon certain conditions without the approval of the bond holders the service also has recognized that the phrase redemption at maturity commonly refers to redemption occurring at the stated maturity_date and is distinguishable from redemptions prior to that date this is illustrated in revrul_60_37 1960_1_cb_309 which discusses the preservation of original_issue_discount in the case of bonds exchanged in the course of a reorganization before its reorganization a tam-121763-98 corporation had issued the taxpayer noninterest-bearing debentures at a cost of 20x dollars these debentures were redeemable at stated intervals prior to maturity at varying prices and had a value at maturity of 30x dollars as part of its reorganization the corporation issued in exchange for the old debentures new ten year debentures having a principal_amount of 30x dollars in discussing the consequences to the taxpayer the revenue_ruling explains inter alia that w here the new debentures are redeemed at maturity that part of the redemption value which represents the original_issue_discount constitutes interest and is taxable as ordinary_income to the same effect where the new debentures are redeemed prior to maturity that part of the redemption value which represents the original_issue_discount also constitutes interest and is taxable as ordinary_income see also revrul_74_172 1974_1_cb_178 amounts paid_by x to its debenture holders which represent premium payable by reason of redemption prior to maturity were not interest for purposes of an income_tax convention between the netherlands and the united_states finally there is the language of the bonds of corporations x y and z each of which refers to redemption before the stated due_date as redemption prior to maturity although this language is not dispositive as to the statutory meaning of redemption at maturity it certainly attests to the commonly understood meaning of that phrase redemption at maturity as something different and distinct from redemption before maturity even were we to focus as taxpayer has on the word maturity despite the admonition of the courts supra we are not convinced that its meaning necessarily includes redemption before the stated due_date by itself maturity is often used as a short-hand reference to a bond’s stated due_date this is apparent not only from the materials cited above but also from various code provisions sec_171 for example explains that in the case of a bond acquired before date the amount of premium is determined with reference to the amount payable on maturity or on earlier_call_date similarly sec_171 provides that in the case of a bond acquired after date the amount of premium is determined with reference to the amount payable on maturity or if it results in a smaller amortizable_bond_premium attributable to the period to earlier_call_date with reference to the amount payable on earlier_call_date see also sec_171 additionally sec_6049 added by the tax equity and fiscal responsibility act of tefra provides that original_issue_discount on any obligation shall be reported if sec_1272 does not apply to the obligation at maturity or if earlier on tam-121763-98 redemption this language clearly distinguishes maturity at the stated due_date of the debt_instrument from redemption moreover the legislative_history accompanying sec_6049 repeatedly adopts similar language s rep no 97th cong 2d sess and h conf_rep 97th cong 2d sess see also revrul_85_119 1985_2_cb_60 corporate issuer of notes obligated itself to exchange its stock for the notes at maturity or at an earlier redemption date and revrul_58_210 1958_1_cb_523 savings bonds mature date but may be redeemed at the option of the united_states on and after date as the authorities supra attest the phrase redemption at maturity is neither vague nor ambiguous but rather has a commonly understood meaning -- repurchase by the issuer at the stated due_date our research has revealed that the congress which enacted the provision wrote absolutely nothing concerning this rule in what is otherwise a voluminous history with respect to tra’86 there are no committee reports colloquies or staff reports that discuss the provision our authority extends therefore solely to giving proper weight to the words as written by congress for the reasons set out above we conclude that relief under the transition rule is restricted to redemptions occurring at the stated due_date caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
